DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 1/26/2022.
2. 	Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26
Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The concepts recited in the independent claims – storing a primary message; generating a plurality of secondary messages, wherein the secondary messages are derived from the primary message; determining, an execution time at which the plurality of secondary messages are to be acted on; generating a plurality of instructions, each of the plurality of instructions containing a respective one of the secondary messages and the execution time; transmitting a respective one of the plurality of instructions to a respective one of a plurality of geographically dispersed secondary servers; storing, by each of the plurality of geographically dispersed secondary servers, the respective secondary message and the execution time contained in the transmitted instruction; determining, by each of the plurality of geographically dispersed secondary servers, a current time; and comparing, by each of the plurality of geographically dispersed secondary servers, the determined current time and the stored execution time, and when the determined current time is equal to the stored transaction execution time, each of the plurality of geographically dispersed secondary servers performing an action with respect to the secondary message – constitute Mental Process and/or Commercial or Legal Interactions and/or Managing Personal Behavior or Interactions and thus fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to – storing a task, adding a small amount of time, notification of action on secondary message, type of clock, clock synchronizing with GPS satellites or NIST atomic clock, forwarding message to tertiary servers, wired connection between servers, commonly controlled server – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: primary, secondary and tertiary servers.  A close look at the Specification and Drawings fails to disclose any specialized computers.  Para [0031] of the Specification discloses that the co-located servers can have similar construction as trading servers while Para [0032] of the Specification describes the trading server 101 as a generic computer system.  Thus, as per Para [0032] and [0033] of the Specification and Fig. 4, the trading server and the co-located server are generic computers consisting of generic computer components such as control circuitry, storage, memory, input/output circuitry, communications circuitry, and a display.
Examiner thus finds that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in the claims improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – storing a primary message; generating a plurality of secondary messages, wherein the secondary messages are derived from the primary message; determining, an execution time at which the plurality of secondary messages are to be acted on; generating a plurality of instructions, each of the plurality of instructions containing a respective one of the secondary messages and the execution time; transmitting a respective one of the plurality of instructions to a respective one of a plurality of geographically dispersed secondary servers; storing, by each of the plurality of geographically dispersed secondary servers, the respective secondary message and the execution time contained in the transmitted instruction; determining, by each of the plurality of geographically dispersed secondary servers, a current time; and comparing, by each of the plurality of geographically dispersed secondary servers, the determined current time and the stored execution time, and when the determined current time is equal to the stored transaction execution time, each of the plurality of geographically dispersed secondary servers performing an action with respect to the secondary message – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – storing a primary message; generating a plurality of secondary messages, wherein the secondary messages are derived from the primary message; determining, an execution time at which the plurality of secondary messages are to be acted on; generating a plurality of instructions, each of the plurality of instructions containing a respective one of the secondary messages and the execution time; transmitting a respective one of the plurality of instructions to a respective one of a plurality of geographically dispersed secondary servers; storing, by each of the plurality of geographically dispersed secondary servers, the respective secondary message and the execution time contained in the transmitted instruction; determining, by each of the plurality of geographically dispersed secondary servers, a current time; and comparing, by each of the plurality of geographically dispersed secondary servers, the determined current time and the stored execution time, and when the determined current time is equal to the stored transaction execution time, each of the plurality of geographically dispersed secondary servers performing an action with respect to the secondary message – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – storing a primary message; generating a plurality of secondary messages, wherein the secondary messages are derived from the primary message; determining, an execution time at which the plurality of secondary messages are to be acted on; generating a plurality of instructions, each of the plurality of instructions containing a respective one of the secondary messages and the execution time; transmitting a respective one of the plurality of instructions to a respective one of a plurality of geographically dispersed secondary servers; storing, by each of the plurality of geographically dispersed secondary servers, the respective secondary message and the execution time contained in the transmitted instruction; determining, by each of the plurality of geographically dispersed secondary servers, a current time; and comparing, by each of the plurality of geographically dispersed secondary servers, the determined current time and the stored execution time, and when the determined current time is equal to the stored transaction execution time, each of the plurality of geographically dispersed secondary servers performing an action with respect to the secondary message – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-10, 15-19, 22-24, 26
Claims 1-5, 8-10, 15-19, 22-24, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aisen et al. (US 2010/0332650 A1) in view of Kanthak et al. (US 2013/0318146 A1).

Claim 1:
A computer-based method configured and adapted to execute synchronized messages, the method comprising acts of:
storing, by a primary server, a primary message;
(See Aisen: Para [0020], [0025])
generating, by the primary server, a plurality of secondary messages, wherein the secondary messages are derived from the primary message;
(See Aisen: Para [0136], [0140], [0141])
determining, by the primary server, an execution time at which the plurality of secondary messages are to be acted on;
(See Aisen: Para [0122], [0147], [0155])
generating, by the primary server, a plurality of instructions, each of the plurality of instructions containing a respective one of the secondary messages and the execution time;
(See Kanthak: Para [0026])
transmitting, by the primary server, a respective one of the plurality of instructions to a respective one of a plurality of geographically dispersed secondary servers;
(See Aisen: Para [0116], [0117])
storing, by each of the plurality of geographically dispersed secondary servers, the respective secondary message and the execution time contained in the transmitted instruction;
(See Aisen: Para [0020], [0025], [0080])
determining, by each of the plurality of geographically dispersed secondary servers, a current time; and
(See Kanthak: Para [0068])
comparing, by each of the plurality of geographically dispersed secondary servers, the determined current time and the stored execution time, and when the determined current time is equal to the stored transaction execution time, each of the plurality of geographically dispersed secondary servers performing an action with respect to the secondary message.
(See Aisen: Para [0114], [0116], [0019], [0122], [0126], [0144])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Aisen as it relates to synchronized processing of data to include the above noted disclosure of Kanthak as it relates to transactions on remote servers.  The motivation for combining the references would have been to be able to abort orders in the event that one or more remote servers fail to commit request.

Claim 11 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the act of storing the plurality of secondary messages by the primary server further comprises storing a task to be executed by each of the plurality of geographically dispersed secondary servers.
(See Kanthak: Para [0026])

Claim 3:
wherein the act of determining an execution time at which the plurality of secondary messages are to be acted on by the plurality of geographically dispersed secondary servers further comprises determining a specific time and determining a small amount of time to be added to the determined specific time.
(See Aisen: Para [0140], [0141])

Claim 4:
wherein the act of determining the small amount of time to be added to the determined specific time further comprises determining the small amount of time in microseconds.
(See Aisen: Para [0140] – [0141])

Claim 5:
receiving, by the primary server, a notification that a respective one of the secondary messages has been acted on by a respective one of the plurality of geographically dispersed secondary servers.
(See Kanthak: Para [0073])

Claim 8:
wherein the action with respect to the secondary message performed by each of the plurality geographically dispersed secondary servers further comprises forwarding the secondary message to respective tertiary servers co-located with respective ones of the geographically dispersed secondary servers.
(See Aisen: Para [0116], [0117])

Claim 9:
wherein the act of forwarding the secondary message further comprises transmitting the secondary message from a respective geographically dispersed secondary server to the respective tertiary server by a wired connection.
(See Kanthak: Para [0031])

Claim 10:
wherein the primary and geographically dispersed secondary servers are commonly controlled.
(See Kanthak: Para [0027], [0031])

Claim 15:
wherein the determined execution time further comprises a determined specific time and a determined small amount of time to be added to the determined specific time.
(See Aisen: Para [0140], [0141])

Claim 16:
wherein the control circuitry is further operable to receive, by the primary server, a notification that a respective one of the plurality of secondary messages has been submitted to a respective one of the plurality of geographically dispersed servers.
(See Kanthak: Para [0045], [0049], [0050])

Claim 17:
wherein the primary and the plurality of co-located secondary servers are commonly controlled.
(See Kanthak: Para [0027], [0031])

Claim 18:
A computer-based method configured and adapted to execute synchronized messages that includes a plurality of secondary servers co-located, respectively, at a plurality of geographically dispersed severs, the method comprising the acts, at each co-located secondary server, of:
receiving, from a primary server, a secondary message, wherein the secondary messages received by the respective co-located secondary servers are related to a single message in the primary server;
(See Aisen: Para [0136], [0140], [0141])
receiving an execution time from the primary server;
determining a current time; and
(See Kanthak: Para [0068])
comparing, the determined current time and the received execution time, and when the determined current time is equal to the received execution time, submitting the received secondary message to a respective one of the plurality geographically dispersed servers at which the.
(See Aisen: Para [0114], [0116], [0019], [0122], [0126], [0144])

Claim 19:
wherein the secondary message and the execution time are received in a single instruction by each of the plurality of co-located secondary servers.
(See Kanthak: Para [0027])

Claim 22:
wherein the primary and co-located secondary servers are commonly controlled.
(See Kanthak: Para [0027], [0031])

Claim 23:
A computer-based method configured and adapted to execute synchronized messages, the method executable on a primary server and comprising the acts of:
storing, in a memory of the primary server, a primary message;
(See Aisen: Para [0020], [0025])
generating, by the primary server, a plurality of secondary messages, wherein the secondary messages are derived from the primary message;
(See Aisen: Para [0136], [0140], [0141])
determining, by the primary server, an execution time at which the plurality of messages are to be submitted to a plurality of geographically dispersed servers for execution;
(See Aisen: Para [0122], [0147], [0155])
generating, by the primary server, a plurality of instructions, each of the plurality of instructions containing a respective one of the secondary messages and the execution time;
(See Kanthak: Para [0026])
transmitting, by the primary server, each of the plurality of instructions, respectively, to a respective one of a plurality of co-located secondary servers, the plurality of co-located secondary servers being respectively co-located at a respective one of the geographically dispersed servers where the respective secondary messages are to be executed; and
(See Aisen: Para [0116], [0117])
receiving, by the primary server, a notification that at least of the respective secondary messages has been submitted to a respective one of the plurality of geographically dispersed servers.
(See Kanthak: Para [0045], [0049], [0050])

Claim 24:
wherein the act of determining an execution time at which the plurality of secondary messages are to be submitted for execution further comprises determining a specific time and determining a small amount of time to be added to the determined specific time, wherein the small amount of time is measured in microseconds.
(See Aisen: Para [0140], [0141])

Claim 26:
wherein the primary and co-located secondary servers are commonly controlled.
(See Aisen: Para [0116], [0117])

Claims 6, 7, 12-14, 20, 21, 25
Claims 6, 7, 12-14, 20, 21, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aisen et al. (US 2010/0332650 A1) in view of Kanthank et al. (US 2013/0318146 A1) further in view of Dougan et al. (US 2014/0003199 A1).

Claim 6:
The combination of Aisen + Kanthak does not specifically disclose:
wherein the act of determining a current time by each of the plurality of geographically dispersed secondary servers comprises determining a current time from a clock, including an atomic clock, an optical clock, a quantum clock, or a GPS clock.
However, Dougan discloses the above limitation (See Dougan: Para [0016] - [0020], [0038] – [0041])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Aisen + Kanthak to include the above noted disclosure of Dougan as it relates to time consumer system for maintaining accurate time on an ideal clock.  The motivation for combining the references would have been to obtain accurate time to predict latency in sending instructions.

Claim 7:
wherein each of the plurality of geographically dispersed secondary servers includes its own clock, the method further comprising periodically synchronizing the clocks used by the plurality of geographically dispersed secondary servers with GPS satellites or terrestrial sources that carry National Institute of Standards and Technology atomic clock time, wherein each of the clocks checks the accuracy of the time it is keeping and makes adjustments as necessary.
(See Dougan: Para [0016] - [0020])

Claim 12:
further comprising a clock in each of the plurality of co-located secondary servers, wherein each of the clocks in the plurality of co-located secondary servers comprises an atomic clock, an optical clock, a quantum clock, or a GPS clock.
(See Dougan: Para [0016] - [0020], [0038] – [0041])

Claim 13:
wherein the clock in each of the plurality of co-located secondary servers is not continuously connected to GPS satellites or terrestrial sources that carry National Institute of Standards and Technology atomic clock time, and wherein each clock and has a capability to synchronize with the GPS satellites or the terrestrial sources for the clock to check the accuracy of the time it is keeping and make adjustments as necessary.
(See Dougan: Para [0016] - [0020])

Claim 14:
wherein the determined current time is measurable to microsecond accuracy.
(See Dougan: Para [0055])

Claim 20:
wherein the act of determining a current time by each of the plurality of co-located secondary servers comprises determining a current time from a clock including an atomic clock, an optical clock, a quantum clock, or a GPS clock.
(See Dougan: Para [0016] - [0020], [0038] – [0041])

Claim 21:
wherein each of the co-located secondary servers includes its own clock, the method further comprising periodically synchronizing the clocks used by the co-located secondary servers with GPS satellites or the terrestrial sources that carry National Institute of Standards and Technology atomic clock time, wherein each of the clocks check the accuracy of the time it is keeping with microsecond accuracy and makes adjustments as necessary.
(See Dougan: Para [0016] - [0020])

Claim 25:
wherein the act of determining a current time by each of the plurality of co-located secondary servers further comprises determining a current time from a clock including an atomic clock, an optical clock, a quantum clock, or a GPS clock, wherein each of the co-located secondary servers has its own clock, the method further comprising periodically synchronizing the clocks used by the co-located secondary servers with GPS satellites or terrestrial sources that carry National Institute of Standards and Technology atomic clock time, wherein each of the clocks check the accuracy of the time it is keeping with microsecond accuracy and makes adjustments as necessary.
(See Dougan: Para [0016] - [0020])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,157,998.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693